     Case 5:20-cv-02588-JGB-SP Document 16 Filed 03/05/21 Page 1 of 1 Page ID #:179




 1

 2                                                                                    JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11    NEXDERMA INC., a New York                 )       CASE NO. 5:20-CV-2588-JGB(SPx)
      corporation,                              )
12                                              )
                                                )       ORDER GRANTING JOINT
13                        Plaintiff,            )       STIPULATION REGARDING
                                                )
14                        vs.                   )       DISMISSAL WITH PREJUDICE
                                                )       OF THE ENTIRE ACTION
15    NEXDERM, INC., a California               )
                                                )
16    corporation,                              )
                                                )
17                         Defendant.           )

18

19

20                                          ORDER

21          Pursuant to the parties’ stipulation, IT IS ORDERED that this action be and

22    is hereby dismissed in its entirety with prejudice.

23

24
      Dated:        March 5, 2021
                   ______________________                ______________________________
25

26                                                       The Hon. Jesus G. Bernal

27                                                       United States District Court Judge

28    ORDER                                         1          CASE NO. 5:20-CV-2588-JGB-(SPx)
      REGARDING DISMISSAL WITH
      PREJUDICE OF THE ENTIRE ACTION
